Dear Mr. Hale:
You have requested the opinion of this office on the following issues:
 (1)  Is the Tensas Parish Police Jury required to comply with the Louisiana Public Bid Law in contracting with a private company for the collection and removal of waste tires from private property and transportation to a disposal facility?
 (2)  Is the Tensas Parish Police Jury within its legal authority to require the disposal of the collected waste tires at its own approved landfill facility?
Under La. R.S. 38:2211-2237, the Tensas Parish Police Jury is subject to the Public Bid Law when expending public funds for the purchase of materials or supplies or when contracting for public works.  La. R.S. 38:2211(A)(1)(a).  However, this provision has been found by our courts not to be applicable to contracts for services, of whatever nature.
In Wallace Stevens Co. v. Lafourche Hospital DistrictNo. 1, 323 So.2d 794 (La. 1975), the court found the Public Bid Law inapplicable to procurement of telephone services.  InLafourche Parish Water District v. Carl Heck Engineers,346 So.2d 769 (La.App. 1st Cir., 1977), the statute was found inapplicable to engineering services.  The Second Circuit inBFI v. Monroe, 465 So.2d 882 (La.App. 2d Cir. 1985) found that operating services for a garbage landfill were not subject to the Public Bid Law.
As stated in La. Atty. General Opinion 96-60, the reasoning of each of these cases makes it clear that only contracts for the purchase of materials and supplies and for public works are subject to the bidding requirements of the Public Bid Law and that contracts for services need not be bid.  This conclusion has been maintained in numerous opinions issued by this office. Therefore, we would advise that a contract by the Tensas Parish Police Jury for the collection and removal of waste tires from private property is not controlled by the Louisiana Public Bid Law.
The Louisiana Department of Environmental Quality has issued numerous regulations regarding the removal of waste tires from promiscuous tire piles.  Chapter 105 § 10536 (A), of those regulations provides that "any such agreements will designate specific eligible sites and the department will monitor the cleanup activities which shall be made in accordance with the standards and responsibilities outlined in the Solid Waste Regulations, LAC 33:VII."
If the Tensas Parish Landfill meets the requirements of the Department of Environmental Quality to be a designated site for disposal of waste tires, then the Parish would seem to be within its legal right to require disposal of the tires at its landfill. Therefore, this office concludes that the Tensas Parish Police Jury may designate its own landfill facility as the disposal site for collected waste tires.
I trust that this answers your inquiry.  Please contact our office if we can be of any further assistance to you.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                              By: ____________________________  GLENN  R.  DUCOTE
Assistant Attorney General
RPI/GRD/cla
Date Received:
Date Released: